Title: Power of Congress to Overrule the Executive Veto, [12 September] 1787
From: Madison, James
To: 


[12 September 1787]

   Williamson moved to insert a two-thirds vote of each house in place of a three-fourths majority as necessary to overrule an executive veto.

Mr. Madison. When ¾ was agreed to, the President was to be elected by the Legislature and for seven years. He is now to be elected by the people and for four years. The object of the revisionary power is twofold. 1. to defend the Executive Rights 2. to prevent popular or factious injustice. It was an important principle in this & in the State Constitutions to check legislative injustice and incroachments. The Experience of the States had demonstrated that their checks are insufficient. We must compare the danger from the weakness of ⅔ with the danger from the strength of ¾. He thought on the whole the former was the greater. As to the difficulty of repeals, it was probable that in doubtful cases the policy would soon take place of limiting the duration of laws so as to require renewal instead of repeal.
